Curia, goer

Evans, J.
This was an action of trover, to recover the
Value of tWo negroes. The negroes were once the property of one Sealy,the former husband of Mrs. Fogartie. Sealy conveyed them, during *33^overture, to James M. Lowry, in trust for Mrs. Fogartie, then Mrs. Sealy. Sealy was indebted to Hubbell, who sued the plaiutiffs, after their intermarriage, and recovered against them, as executors de sbn tort. Upon this recovery, he issued his execution de bonis testatoris, vel si non, de bonis pr opr vis. The Sheriff seized on these negroes and sold them. The defendant became the purchaser, and the plaintiffs sued him to recover their value. The negroes remained in Sealy’s possession during his life, and since in the possession of the plaintiffs, On the trial there was a verdict for the plaintiffs, and defendant has made a motion in this court, for a new trial, on various grounds. But as the opinion of the court turns on the third only, no opinion is intended to be expressed on the others.' This ground involves the question, whether the plaintiffs can recover against the defendant, who is a purchaser at Sheriff’s sale, of their title to these very negroes. To determine this question, it seems to me td be only necessary to inquire, what is the effect of a Sheriff’s sale? It is to transfer all the title of the defendants in the action to the purchaser: The Sheriff is the agent appointed by law for this purpose. It is said the legal estate is in Mr. Lowry. That may be true, ahd Lowry, perhaps, may have a right of action against the defendant. The only title which the plaintiffs had, was their possession. A title by possession is sufficient to maintain trover; but such a title is also the subject of ■ levy and sale by the Sheriff. The only grounds on which it is pretended this action could be maintained by these plaintiffs, is, that the iiegroes were in their pos. session before the levy and sale ; but this possessory title, if such it may be called, had been divested by the Sheriff’s sale, arid transferred to the defendant. There remained, therefore, no legal title in the plaintiffs, which would enable them to bring this action ; and a’ new trial, is therefore ordered.
Richardson, Johnson and Butler', JJ. concurred.
O’Neall, J.
I conceive that upon the third ground, a new trial should be granted. Whatever legal interest the plaintiffs, or either of them, had, passed to the defendant, under the Sheriff’s sale, and they are not now at liberty, in an action by themselves, to say that they had no title. But if they were, in shewing that they had not title, this action must be defeated. I, however, go further than my brother Evans, and hold that on the second ground,' the plaintiffs were precluded from recovering. The recovery against Fogartie and wife, for the loss of the latter, while sole, in intermeddling with the goods of the deceased Sealy, made it her debt; and under the execution, her property might be sold." The negroes *34sold were conveyed to Lowry, in trust, for her sole and separate trsey during her life, and after her decease to the children of D. Sealy, and of E. A. Sealy, if any, and if none, to the said E. A. Sealy, and her heirs, not subject to the debts of her present or any future husband. Under this trust, the negroes were in possession of Mrs. F. during her marriage with Sealy, and also during the time she was feme sole. While she was covert, (the wife of Sealy,) the trust continued, and the legal estate was in the trustee : when she became discovert, the trust was executed, and the estate absolute in her; for, as I understand, there' was no issue of her marriage with Sealy.. The property, While she was sole, was subject to her debts, and after her marriage the same' liability continued ; for I hold that marriage does not discharge the wife’s liability to her debts. It only makes the husband also liable during coverture; so that if at law the negroes were rightly considered her separate estate, they might be sold under the execution. According to Gist vs. Porcher, decided February, 1832, at this place, the estate of the wife, under the trust deed, in the negroes, was liable to sale while she was a feme sole. If this be so, it follows that they may be sold for her debt or tort, while sole, under judgment and execution, for the sum recovered against her and her second husband, Fogartie. The provision in the deed, that the negroes shall not be liable to the debts of her future husband, is a subsisting trust in favor of her, which the court of equity would set up and make this her estate separate from his, and thus enforce the provision in the deed. But a court of law cannot notice it. So, as soon as the trust was ended and executed, at the death of the first husband, the legal and equitable estate both united in the wife; and for the purposes of a case at law, the estate' in the negroes would be regarded as that of the husband, and in that point of view, also, the sale was regular, and defeats the present action.
Petigrujf Lesesne for the motion; B. F. Hunt, contra.
Chancellor DeSaussure concurred with Mr. Justice O’Neall.